J-S32041-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AKEEM WILLIAMS                             :
                                               :
                       Appellant               :   No. 2208 EDA 2018

              Appeal from the PCRA Order Entered June 29, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1303721-2006


BEFORE: SHOGAN, J., NICHOLS, J., and MURRAY, J.

JUDGMENT ORDER BY MURRAY, J.:                             FILED JULY 15, 2019

        Akeem Williams (Appellant) appeals from the order dismissing his

request for relief pursuant to the Post Conviction Relief Act, 42 Pa.C.S.A. §§

9541-9546 (PCRA). Upon review, we affirm.

        On March 6, 2007, following a bench trial, Appellant was found guilty of

persons not to possess firearms, firearms not to be carried without a license

and carrying a firearm in public.1 On June 11, 2007, the trial court sentenced

Appellant to an aggregate term of five to ten years of imprisonment. Appellant

did not file a direct appeal. Rather, on January 14, 2008, Appellant filed a pro

se PCRA petition. The PCRA court appointed counsel for Appellant, who filed

an amended petition on August 14, 2008. In his amended petition, Appellant




____________________________________________


1   18 Pa.C.S.A. §§ 6105, 6106(a)(1), and 6108.
J-S32041-19



asserted that trial counsel was ineffective for failing to file a direct appeal on

Appellant’s behalf.

      Following several continuances, the PCRA court held a hearing on

Appellant’s petition on May 1, 2009. At the conclusion of the hearing, the

PCRA court issued notice of its intent to dismiss Appellant’s petition pursuant

to Rule 907 of the Pennsylvania Rules of Criminal Procedure. Appellant did

not file a response to the Rule 907 notice. For reasons not apparent from the

record, however, the PCRA court did not issue an order formally dismissing

Appellant’s petition until June 29, 2018, when it concluded that Appellant was

not eligible for PCRA relief because he is not currently serving a sentence of

imprisonment for his convictions. PCRA Court Opinion, 9/11/18, at 3. This

appeal followed.

      On appeal, Appellant raises one issue for our review: “Did the Honorable

PCRA Court err when it dismissed [Appellant’s] Amended Petition without

granting relief even though [Appellant] testified that he requested an appeal

and that his former counsel could not recall?” Appellant’s Brief at 3.

      Prior to addressing the merits of this issue, we must determine whether

Appellant is eligible for PCRA relief. To be eligible, a PCRA petitioner must, at

the time relief is granted, be “(i) currently serving a sentence of imprisonment,

probation or parole for the crime; (ii) awaiting execution of a sentence of

death for the crime; or (iii) serving a sentence which must expire before the

person may commence serving the disputed sentence.”              42 Pa.C.S.A. §

9543(a)(1). “As soon as his sentence is completed, the petitioner becomes

                                      -2-
J-S32041-19



ineligible for relief, regardless of whether he was serving his sentence when

he filed the petition.” Commonwealth v. Williams, 977 A.2d 1174, 1176

(Pa. Super. 2009) (citing Commonwealth v. Ahlborn, 699 A.2d 718, 720

(Pa. 1997)).

       Here, the record reflects that Appellant finished serving his maximum

sentence for the crimes at issue on June 11, 2017; consequently, he is

ineligible for collateral relief. See 42 Pa.C.S.A. § 9543 (a)(1)(i) (requiring,

inter alia, proof that the petitioner is “currently serving a sentence of

imprisonment, probation or parole for the crime”); see also Williams, supra.

Accordingly, no relief is due.2

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/19

____________________________________________


2 We nonetheless note that this case languished — inexplicably — for more
than nine years from the May 1, 2009 evidentiary hearing until final disposition
on June 29, 2018. The lapse is disturbing, and compels us to emphasize the
Supreme Court’s pronouncement that “[t]he PCRA court [has] the ability and
responsibility to manage its docket and caseload and thus has an essential
role in ensuring the timely resolution of PCRA matters.” Commonwealth v.
Renchenski, 52 A.3d 251, 260 (Pa. 2012) (citing Commonwealth v.
Porter, 35 A.3d 4, 24-25 (Pa. 2012) (“[T]he court, not counsel, controls the
scope, timing and pace of the proceedings below.”)).

                                           -3-